      Case 2:16-cr-00631-DAK-PMW Document 213 Filed 05/10/19 Page 1 of 10



JOHN W. HUBER, United States Attorney (#7226)
MICHAEL GADD, Special Assistant United States Attorney (#13704)
KENT A. BURGGRAAF, Special Assistant United States Attorney (#13044)
VERNON G. STEJSKAL, Assistant United States Attorney (#8434)
Attorneys for the United States of America
111 South Main Street, Suite 1800
Salt Lake City, Utah 84111
Telephone: (801) 524-5682
Email: michael.gadd@usdoj.gov

                           IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF UTAH, CENTRAL DIVISION


    UNITED STATES OF AMERICA,                        Case No. 2:16-cr-00631-DAK

          Plaintiff,                                 MEMORANDUM IN OPPOSITION TO
                                                     DEFENDANT’S MOTION TO EXCLUDE
          vs.                                        PHOTOGRAPHS OF R.K.

    AARON MICHAEL SHAMO,
                                                     Judge Dale A. Kimball
          Defendant.

        The United States, by and through Michael Gadd, Special Assistant United States

Attorney, urges the Court to deny the defendant’s motion to exclude photographs of its deceased

victim, R.K.1 The photographs of R.K. that the United States intends to admit into evidence have

important, probative value, and the risk of unfair prejudice is fairly low.

                                     STATEMENT OF FACTS

     1. The defendant and his co-conspirators manufactured Fentanyl-laced fake Oxycodone and

        other illicit drugs.




1
  In his motion filed as Doc. 203, the defendant also moved the Court to exclude references to
more than eighty of the defendant’s customers who have died from drug overdoses. For clarity,
the United States has responded to that request in a separate memorandum filed
contemporaneously to this memorandum.
 Case 2:16-cr-00631-DAK-PMW Document 213 Filed 05/10/19 Page 2 of 10



2. The defendant, with help from his co-conspirators, sold those drugs on the Dark Net,

   including on AlphaBay.

3. R.K. and his roommate, G.L., ordered Fentanyl-laced fake Oxycodone pills from

   PHARMA-MASTER, the defendant’s AlphaBay storefront, in April 2016, and again on

   June 6, 2016.

4. The June 6th order was for ten pills that PHARMA-MASTER advertised as Roxy-

   Oxycodone. The June 6th order was processed and shipped out of Utah on June 9th.

5. It arrived at R.K. and G.L.’s residence on June 11th.

6. On June 12th, in the late evening, R.K. crushed and snorted two of the Fentanyl-laced

   fake Oxycodone pills in his room.

7. R.K. began exhibiting the effects almost immediately. R.K. asked G.L. and G.L.’s

   girlfriend to check on him while R.K. laid down in bed. R.K. fell asleep shortly

   thereafter.

8. G.L. rolled R.K. into the recovery position in an effort to prevent R.K. from asphyxiating

   should R.K. vomit during the night. G.L. and his girlfriend went to sleep.

9. The following morning, G.L. found R.K. in bed, still in the recovery position. R.K. was

   cold to the touch and G.L. called for help. Medical personnel arrived shortly thereafter

   and pronounced R.K. dead.

10. The local police department took photographs while at the scene as part of their

   investigation. The United States has marked photographs of R.K. and the scene of his

   death as proposed exhibit 18.01. The three pages showing some portion R.K.’s deceased

   body from proposed Exhibit 18.01 are as follows:




                                            2
Case 2:16-cr-00631-DAK-PMW Document 213 Filed 05/10/19 Page 3 of 10




                                 3
Case 2:16-cr-00631-DAK-PMW Document 213 Filed 05/10/19 Page 4 of 10




                                 4
 Case 2:16-cr-00631-DAK-PMW Document 213 Filed 05/10/19 Page 5 of 10




11. R.K.’s body was taken to the coroner’s office, where Dr. Thomas Rogers performed an

   autopsy. Dr. Rogers determined that there was no other cause of death other than

   intoxication from the drugs found in R.K.’s blood toxicology report. Bill Posey, the

   toxicologist who analyzed R.K.’s blood, found alcohol, a cocaine metabolite, a cocaine

   cutting agent, and Fentanyl in R.K.’s blood.




                                           5
 Case 2:16-cr-00631-DAK-PMW Document 213 Filed 05/10/19 Page 6 of 10



12. Dr. Stacey Hail, who studies overdose causes of death and who teaches and practices

   medicine, reviewed the case, including Dr. Rogers’ report and Bill Posey’s report. Dr.

   Hail concluded that despite having ethanol and a cocaine metabolite present in his

   bloodstream, Fentanyl intoxication was the but-for cause of death of R.K.

13. Dr. Hail wrote a report that contained her findings. Dr. Hail included several pictures

   from the scene of R.K.’s death, including the close-up photo above that shows blood and

   mucus on R.K.’s face.

14. The death-scene pictures helped Dr. Hail form her expert opinion. She wrote:

The opioid toxidrome presents with pinpoint pupils, central nervous system (CNS)
depression and respiratory depression or apnea (cessation of breathing.) Death occurs by
falling asleep and ultimately apnea. In other words, opioid toxic patients go to sleep,
eventually stop breathing, and die. They are most often found dead in bed. . . . RK had
blood, mucus, fluids and gastric contents about his face, nose and mouth consistent with
opioid intoxication. RK’s lung parenchyma was prominently congested and edematous--also
consistent with opioid intoxication. (emphasis added).


15. Dr. Hail concluded her report:

RK was found dead on 6/13/2016 after snorting 2 pills of fentanyl. RK did not die while
demonstrating any signs of the toxidrome associated with cocaine use. RK’s autopsy did not
reveal the typical findings that are associated with sudden death in acute or chronic cocaine
use. RK did not have a tongue laceration or abrasion from a cocaine-induced seizure. RK did
have pulmonary edema which is associated with an opioid death. Evidence revealed that he
snorted 2 fentanyl pills, fell asleep and died consistent with the opioid toxidrome. RK would
not have died but for the fentanyl.


16. R.K.’s death is listed in the Indictment in several places.

17. The defendant is charged with Engaging in a Continuing Criminal Enterprise (Count 1),

   Aiding and Abetting the Distribution of a Controlled Substance Resulting in Death

   (Count 6), and eleven other counts. Count 6 specifically lists the death of R.K. on June

   13, 2016.


                                              6
       Case 2:16-cr-00631-DAK-PMW Document 213 Filed 05/10/19 Page 7 of 10



   18. Count 1, Engaging in a Continuing Criminal Enterprise, lists a series of predicate

        offenses, including:

   •    Conspiracy to Distribute a Controlled Substance Resulting in Death, which specifically

        cites to R.K.’s death on June 13, 2016; and

   •    The violation alleged in Count 6, Aiding and Abetting the Distribution of a Controlled

        Substance Resulting in Death.

                                           ARGUMENT

        The United States urges the Court to deny the defendant’s request to exclude pictures of

R.K. The United States has narrowed down its pictures to three photographs that depict some

portion of R.K.’s deceased body. The photographs have important evidentiary value to the

United States generally, and specifically to the testimony of its expert, Dr. Stacey Hail. The three

photographs do not incite the passion of those who view them to a degree that a jury might make

an emotion decision rather than a decision based upon the evidence.

        Rule 403 is a rule of inclusion, not of exclusion; the law favors admission of all relevant

evidence. United States v. Watson, 766 F.3d 1219, 1241 (10th Cir. 2014)(internal citations

omitted). The rule carries a strong presumption for admissibility. United States v. Grant, 256

F.3d 1146, 1155 (11th Cir. 2001). “Within limits delineated in the Federal Rules of Evidence, the

government is entitled to introduce all relevant, probative evidence at its disposal.” United States

v. Burgess, 576 F.3d 1078, 1099 (10th Cir. 2009). Relevant evidence should seldom be excluded;

the application of Rule 403 should be “cautious and sparing.” United States v. Naranjo, 710 F.2d

1465, 1469 (10th Cir. 1983).

        Evidence that damages the defendant's case is not evidence constituting unfair prejudice.

United States v. Chalan, 812 F.2d 1302, 1308 (10th Cir. 1987). Only unfair prejudice, that is,

                                                 7
     Case 2:16-cr-00631-DAK-PMW Document 213 Filed 05/10/19 Page 8 of 10



prejudice that suggests a decision on an emotional rather than an evidentiary basis, is prohibited

by the rule. Naranjo; supra; United States v. Nevels, 490 F.3d 800, 805 (10th Cir. 2007) (internal

citations omitted). “In performing the [Rule] 403 balancing, the court should give the evidence

its maximum reasonable probative force and its minimum reasonable prejudicial value.” Nevels,

490 F.3d at 805.

       A trial court properly admitted photographs that depicted severe injuries in conjunction

with the testimony of a pathologist because the photographs were a substantial aid in illustrating

the testimony of the pathologist. United States v. Soundingsides, 820 F.2d 1232, 1243 (10th Cir.

1987). In Soundingsides, the primary cause of death was a blunt force injury to the head of the

victim. See id. at 1234. The prosecution sought to admit photos that displayed the victim’s severe

injuries in graphic detail. See id. Defense counsel objected on the grounds that “the photographs

and slides were “not necessarily relevant,” and were “so outrageous that they are much more

likely to inflame the jury than to produce any appropriate evidence.” Id. at 1243. The court ruled

that although the photos were “undeniably gruesome,” they had considerable probative value in

proving the nature of [the victim’s] injuries and the cause of her death. See id. The Tenth Circuit

held that “[i]n light of this probative worth, their admission was not unduly prejudicial.” Id.

       Photographs that showed the victim’s head and body face down in a pool of blood were

not more prejudicial than probative because, although gruesome, they allowed the medical

examiner to show the extent of the various injuries to the victim. Wilson v. Sirmons, 536 F.3d

1064, 1115 (10th Cir. 2008), opinion reinstated sub nom., Wilson v. Workman, 577 F.3d 1284

(10th Cir. 2009). In Wilson v. Sirmons, Wilson was convicted of first-degree murder and robbery

with a dangerous weapon for his role in a murder of a convenience store clerk. See id. at 1072.

Wilson challenged the admission of photographs admitted at trial that showed the victim’s body


                                                 8
     Case 2:16-cr-00631-DAK-PMW Document 213 Filed 05/10/19 Page 9 of 10



at the crime scene as more prejudicial than probative. See id. at 1114. On habeas review, the 10th

circuit ruled that the photographs were gruesome, but still relevant to the case because they

allowed the medical examiner to show where the murder weapon caused the injuries and the

extent of the injuries. See id. at 1115.

        Other courts have held similarly. See also Williams v. Trammell, 782 F.3d 1184, 1203

(10th Cir. 2015) (concluding that “photographs of a victim's body, while gruesome, can be

relevant when they depict the extent of injuries”); United States v. Naranjo, 710 F.2d 1465, 1468

(10th Cir. 1983) (“gruesomeness alone does not make photographs inadmissible”); United States

v. Fields, 483 F.3d 313, 355 (5th Cir. 2007)(gruesome photographs were probative because they

helped the jury understand the medical examiner’s testimony and supported his theory of the

case); United States v. Collins, 368 F. App'x 517, 521 (5th Cir. 2010) (probative value of

photographs outweighed prejudicial impact where the photos corroborated medical examiner’s

testimony about the cause of death); United States v. Davidson, 122 F.3d 531, 538 (8th Cir.

1997) (gruesome autopsy photographs were properly admitted when they helped explain the

testimony of the doctor that performed the autopsy).

        The United States asks the Court to deny the defendant’s motion to exclude the highly-

probative photographs of R.K.’s deceased body that the United States seeks to introduce. The

close-up picture of R.K.’s face shows signs—blood and mucus—that Dr. Hail recognized as

symptomatic of opioid intoxication. Dr. Hail relied upon that picture when determining that

Fentanyl was R.K.’s but-for cause of death. The United States will ask the jury to consider that

same evidence, the blood and mucus on R.K.’s face, when they decide whether Fentanyl was the

but-for cause of death. The jury needs to see the photograph in order to make an informed

decision.


                                                 9
    Case 2:16-cr-00631-DAK-PMW Document 213 Filed 05/10/19 Page 10 of 10



       The picture of R.K. on the carpet shows his position in the room. He was next to the bed

where he died. The two black dots show where EMS personnel tried to save him and also help

explain why his body was moved from his bed. It also gives spatial context for the third picture.

       The third picture, which depicts R.K.’s legs, gives additional context to where R.K. died

with respect to the USPS envelope that contained the defendant’s drugs and the battery and toot-

straw R.K. used to crush up and snort the defendant’s pills. The USPS envelope is on top of the

trash can near R.K.’s feet. The battery and toot-straw were found on R.K.’s desk, pictured in the

background.

       None of the pictures evokes an overpowering emotional response. There are no open,

gaping wounds. There is little blood. These three pictures are not equal to the gruesomeness of

the photographs in Soundingsides or Wilson. They should be admitted.

       The United States has worked to cull down its available pictures to three that show R.K.’s

deceased body; because there are only three pictures, there is little chance of overwhelming the

jury with blood or gore. The pictures being proffered by the United States are probative in nature

and necessary for the testimony of the expert witness supporting the charge of Count 6.

       Rule 403 is a rule of inclusion. These pictures represent some of the United States’ best

evidence for Count 6 and two of the predicate offenses listed in Count 1. The pictures should not

be excluded.


Respectfully submitted this 10th day of May, 2019.

                                                     JOHN W. HUBER
                                                     United States Attorney
                                                                                                     /
                                                       /s/ Michael Gadd
                                                     MICHAEL GADD
                                                     Special Assistant United States Attorney

                                                10
